DETAILED ACTION

Status of Claims

This action is in reply to the Notice of Allowance filed on 17 March 2021.
Claims 1, 5 & 11 have been amended by Examiner Amendment.
Claims 1-12 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the Terminal Disclaimer filed on 10 March 2021.
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection of claims 1-12 in view of the claimed amendments.  
The claim recites the combination of additional elements of a storage mechanism that stores user profile data and foreign exchange market data; an aggregator server that receives market data from a plurality of sources and aggregates market prices; an orders server that processes one or more orders based on the aggregated market data; a computer processor, coupled to the storage mechanism, the aggregator server, and the orders server and interactive user interface, coupled to the processor, that simultaneously displays graphically a plurality of aggregate prices for ease of comparison and user interaction, , and further wherein the interactive user interface displays, upon a specific user action, a liquidity cover-ratio illustrating how many times a core amount may be covered at a given limit price along with net and cumulative depth views; wherein the interactive user interface is configured to assist a user to visualize and compare market liquidity data by displaying a buy price and a sell price based on a selection of the user customizable ladder intervals , and further wherein the interactive user display submits a transaction request based on the buy and sell price resulting from the selection of the user customizable ladder intervals.  Although each of these steps analyzed individually may be viewed as mere pre -solution activity and post solution activity, the claim as a whole is directed to a particular improvement in the interactive user display. Specifically, the interactive user interface is configured to assist a user to visualize and compare market liquidity data by displaying a buy price and a sell price based on a selection of the user customizable ladder intervals and further wherein the interactive user display submits a transaction request based on the buy and sell price resulting from the selection of the user customizable ladder intervals. This provides a specific improvement over prior interactive user interfaces, resulting in improved display.  The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathew Nigriny (Reg. No. 69,753) on 10 March 2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) An automated computer implemented system that aggregates foreign exchange data and graphically commingles a franchise price and an aggregated price, wherein the system comprises: 
a storage mechanism that stores user profile data and foreign exchange market data; 
an aggregator server that receives market data from a plurality of sources and aggregates market prices; 
an orders server that processes one or more orders based on the aggregated market data; 
a computer processor, coupled to the storage mechanism, the aggregator server, and the orders server, and programmed to: 
aggregate data from a plurality of market data sources representing a plurality of different underlying markets; 
generate an aggregated price based on the aggregate data; 
generate a franchise price, wherein the franchise price represents a price based on an assessment of market liquidity, said assessment being unique to the franchise and reflecting the franchise’s experience with analyzing market liquidity; and 
transmit, to the orders server, an immediate order placement within a limit defined by the depth ladders of the first and second graphical representations; and
 interactive user interface, coupled to the processor, that simultaneously displays graphically a plurality of aggregate prices for ease of comparison and user interaction, the plurality of aggregate prices comprising graphical representation of a raw market liquidity and a graphical representation of the franchise price, wherein the graphical representations are both interactive depth ladders with user customizable ladder intervals, and wherein the interactive user interface also includes user customizations for custom amounts, price bands, and slippage, and further wherein the interactive user interface displays, upon a specific user action, a liquidity cover-ratio illustrating how many times a core amount may be covered at a given limit price along with net and cumulative depth views; 
wherein the interactive user interface is configured to assist a user to visualize and compare market liquidity data by displaying a buy price and a sell price based on a selection of the user customizable ladder intervals, and further wherein the interactive user display submits a transaction request based on the buy and sell price resulting from the selection of the user customizable ladder intervals.

Claim 5.    (Currently Amended) The system of claim 1, wherein the aggregated market prices comprise Top of the Book data.

Claim 11.    (Currently Amended) The method of claim 7, wherein the aggregated market prices comprise Top of the Book data.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards an interactive user interface that displays aggregate market data and franchise price. More specifically, the Applicants claim a method and system that aggregates foreign exchange data and graphically commingles a franchise price and an aggregated price, wherein the system comprises: a storage mechanism that stores user profile data and foreign exchange market data; an aggregator server that receives market data from a plurality of sources and aggregates market prices; an orders server that processes one or more orders based on the aggregated market data; a computer processor, coupled to the storage mechanism, the aggregator server, and the orders server, and programmed to: aggregate data from a plurality of market data sources representing a plurality of different underlying markets; generate an aggregated price based on the aggregate data; generate a franchise price, wherein the franchise price represents a price based on an assessment of market liquidity, said assessment being unique to the franchise and reflecting the franchise’s experience with analyzing market liquidity; and transmit, to the orders server, an immediate order placement within a limit defined by the depth ladders of the first and second graphical representations; and interactive user interface, coupled to the processor, that simultaneously displays graphically a plurality of aggregate prices for ease of comparison and user interaction, the plurality of aggregate prices comprising graphical representation of a raw market liquidity and a graphical representation of the franchise price, wherein the graphical representations are both interactive depth ladders with user customizable ladder intervals, and wherein the interactive user interface also includes user customizations for custom amounts, price bands, and slippage, and further wherein the interactive user interface displays, upon a specific user action, a liquidity cover-ratio illustrating how many times a core amount may be covered at a given limit price along with net and cumulative depth views; wherein the interactive user interface is configured to assist a user to visualize and compare market liquidity data by displaying a buy price and a sell price based on a selection of the user customizable ladder intervals, and further wherein the interactive user display submits a transaction request based on the buy and sell price resulting from the selection of the user customizable ladder intervals.
Furthermore, Janowski et al. [US 2010/0145843 A1] discloses “A collection of one or more trade orders for a financial instrument is priced or re-priced to one side of a market center order book based on a target execution price (representing the least favorable price acceptable for all trade orders of the collection), a book depth (representing the collection's book depth), a total order quantity (representing the total quantity of financial instrument units to be traded), and a maxshow (representing the maximum quantity to be shown on the order book at each price level of the book depth). Any existing orders of the collection that are too close to the current market price or too far from the target execution price are canceled or CXR'd, starting with the closest price level to the current market price for "too close" trade orders and the farthest price level from the Target Execution Price for "too far" trade orders. The oldest of any "too-close" trade orders resting at the same price level are cancelled first in order to maximize queue priority and obtain favorable fill prices, and the newest of any "too-far" trade orders resting at the same price level are cancelled first in order to maximize the likelihood of getting the older orders (which have a higher queue priority) filled at the more favorable too-far price. At each price level of the book depth, the quantity of financial instrument units represented by trade orders of the collection is adjusted as necessary to prevent overfilling the total order quantity.”
Stearns [US 2007/0208654 A1] discloses “A system and method for the electronic trading of investment vehicles, such as stocks, bonds, options, commodities, stock and futures index contracts, and the like, is disclosed. The system and method provide a graphical user interface having a versatile and efficient market depth tool with a dynamic price axis for executing trades. The tool facilitates the display of and the rapid placement of trade orders within the market. The system provides for user initiated functionality to control, among other things, the manner in which the dynamic price axis moves in response to market conditions.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest generate an aggregated price based on the aggregate data; generate a franchise price, wherein the franchise price represents a price based on an assessment of market liquidity, said assessment being unique to the franchise and reflecting the franchise’s experience with analyzing market liquidity; and transmit, to the orders server, an immediate order placement within a limit defined by the depth ladders of the first and second graphical representations; and interactive user interface, coupled to the processor, that simultaneously displays graphically a plurality of aggregate prices for ease of comparison and user interaction, the plurality of aggregate prices comprising graphical representation of a raw market liquidity and a graphical representation of the franchise price, wherein the graphical representations are both interactive depth ladders with user customizable ladder intervals, and wherein the interactive user interface also includes user customizations for custom amounts, price bands, and slippage, and further wherein the interactive user interface displays, upon a specific user action, a liquidity cover-ratio illustrating how many times a core amount may be covered at a given limit price along with net and cumulative depth views; wherein the interactive user interface is configured to assist a user to visualize and compare market liquidity data by displaying a buy price and a sell price based on a selection of the user customizable ladder intervals, and further wherein the interactive user display submits a transaction request based on the buy and sell price resulting from the selection of the user customizable ladder intervals.
For these reasons claims 1 & 7 are deemed to be allowable over the prior art of record, and claims 2-6 & 8-12 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Badenhorst et al. US 2006/0129475 A1 discloses “A method and system for providing configurable features for a multi-windowed graphical user interface (GUI) for electronic trading. The configurable features include, but are not limited to, creating collective windows comprising plural individual windows, where the collective window functions like an individual window, collapsing plural windows with a single action and changing display characteristics of the plural windows or the collective windows. The method and system allows a user of a target device to customize the multi-windowed GUI based on individual user preferences for electronic trading.
Eubank et al. US 2010/0076906 A1 discloses “A method and system for providing a graphical user interface (GUI) for real-time market tracking, trading and display of financial note, bond, instrument and futures contract information for electronic trading. The method and system via the GUI allow display of Treasury note, Treasury bond, futures contract and other entities using quantitative analytics based on customizable real-time market data and customized static values for electronic trading.
German US 2013/0339209 A1 discloses “Techniques for optimizing data movement in electronic storage devices are disclosed. In one particular exemplary embodiment, the techniques may be realized as a method for municipal security data aggregation comprising receiving, via a network, municipal security data regarding a plurality of municipal securities in a primary market, aggregating, using at least one computer processor, the received municipal security data, and providing pricing information on a municipal security of the plurality of municipal securities in the primary market.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619